DETAILED ACTION
This is the Office action based on the 16793983 application filed February 18, 2020, and in response to applicant’s argument/remark filed on January 27, 2021.  Claims 1-20 are currently pending and have been considered below.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, with traverse, of Group I, claims 1-14 in the reply filed on January 27, 2021 is acknowledged.  Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.    The traversal is on the ground(s) that searching for both species would not cause serious burden.  This is not found persuasive because the two inventions are clearly distinct from one another, and there would be a serious burden placed on the Examiner if restriction is not required since burden is shown by the different classification for the 
 Claim Interpretations
Claim 8 recites a limitation “wherein a ratio of a regent gas flow rate to a Br2 byproduct gas is greater than 8:1”.  Since claim 8 does not recite any flowing of Br2 during the etching process nor during the introducing the reagent gases, for the purpose of examining the above limitation will be interpreted as the Br2 byproduct gas may be flowing in any other process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 rejected under U.S.C. 103 as being unpatentable over Dickinson et al. (U.S. PGPub. No. 20160166868), hereinafter “Dickinson”, in view of Wang et al. (U.S. PGPub. No. 20120309192), hereinafter “Wang”, and Shufflebotham et al. (U.S. Pat. No. 6888040), hereinafter “Shufflebotham”.--Claims 1, 4, 5: Dickinson teaches a method for abating global warming gas from an effluent containing a perfluorocarbon (PFC) gas from an etching process performed in a process chamber ([0005-0006]), comprisingflowing the effluent gas out of the process chamber into a plasma chamber ([0009, 0016]);delivering an abating reagent comprising oxygen and hydrogen to the plasma chamber and converting the PFC to an abated material in the presence of a plasma ([0009]).         Dickinson further teaches that the etching process may be a dielectric layer etching process, but is silent about the gases used in the dielectric layer etching process.         Wang teaches a method of etching a dielectric layer 112 (Fig. 3A-3B) by using a gas mixture comprising 100-200 sccm HBr, 20-40 sccm Cl2, 0-15 sccm CF4, 0-15 sccm NF3 and 0-10 sccm O2 ([0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to abate an effluent containing 100 sccm HBr, 40 sccm Cl2, 15 sccm CF4, 15 sccm NF3 and 10 sccm O2 in the invention of Dickinson because Dickinson teaches to abate effluent from an etching a dielectric layer, but is silent about gases used in the etching, and Wang teaches that an etching of a dielectric layer may comprise such gases.        Dickinson further teaches that the hydrogen to halogen ratio is about 1:1 and the oxygen to PFC gas ratio is about 2:1 ([0010], Claim 9).  Since the amount of halogen, i.e. HBr+Cl2+ CF4+ NF3, is 170 sccm, the hydrogen flow rate is 170 sccm.  Since the PFC, i.e. CF4, flow is 15 sccm, the oxygen flow is 30 sccm.  Therefore, the total reagent flow is 200 sccm.  It is noted that this is 2 times the HBr flow rate.        Dickinson further teaches that the plasma can be generated using plasma generation methods known in the art, such as microwave plasma, inductively coupled plasma or capacitively coupled plasma ([0034]), and using several kW of power ([0030]).  Dickinson is silent about the type of the power.        Shufflebotham, also directed to a method for abating global warming gas from an effluent containing PFC gas from an etching process performed in a process chamber by using a plasma, teaches that the plasma may be generated by applying RF power to a coil (abstract, Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use RF power to generate the plasma in the invention of Dickenson because Dickinson teaches that the plasma can be generated using plasma generation methods known in the art, such as microwave plasma, inductively coupled plasma or capacitively coupled plasma, but is silent about the type of the power, and Shufflebotham teaches that the plasma may be generated by applying RF power to a coil.--Claims 8, 9, 10, 11: Please see Claim Interpretation above.--Claims 2, 6, 12, 13: Dickenson further teaches that “(t)he identity of the abating reagent, the flow rate of the abating reagent, the foreline gas injection parameters, and the plasma generation conditions may be determined based on the composition of the material entrained in the effluent” ([0030]),.  Therefore, the flow rate of the reagent is a result effective variable.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a reagent flow rate at least 5 times the HBr flow rate in the effluent since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Similarly,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an amount of H and O atoms in the reagent that is less than the amount of the PFC in the effluent--Claim 3: Dickinson further teaches that the reagent comprises water vapor ([0011, 0023]).--Claims 7, 14: Dickinson further teaches to use several kW of power ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713